COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Anthony Welch

Appellate case number:   01-19-00932-CV

Trial court case number: 1142744

Trial court:             County Civil Court at Law No 1 of Harris County

        The petition for writ of mandamus filed by relator, Anthony Welch, does not comply with
the Texas Rules of Appellate Procedure because it fails to include an appendix that contains “a
certified or sworn copy of any order complained of, or any other document showing the matter
complained of.” TEX. R. APP. P. 52.3(k)(1)(A); 9.4(k). According, we strike the petition.
       Given that relator’s petition has been struck, his motion for a stay of the trial court
proceedings pending the outcome of his petition for writ of mandamus is denied as moot.
       It is so ORDERED.

Judge’s signature:________/s/ Russell Lloyd_______________________________
                            Acting individually


Date: December 5, 2019